RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3938-18T2

L.A.P.H.

          Plaintiff-Appellant,

v.

M.A.R., (Deceased),

     Defendant-Respondent.
___________________________________

IN THE MATTER OF L.V.E.P. 1, a Minor.
___________________________________

                   Submitted November 14, 2019 – Decided August 12, 2020

                   Before Judges Alvarez and Nugent.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County,
                   Docket No. FD-07-2382-17.



1
   Initials are used in this appeal of an order denying a motion to amend a
predicate order required to petition the United States Citizenship and
Immigration Services to protect the privacy and safety of the appellant and
minor child. Protection of the appellant and minor child is a compelling
interest that outweighs the Judiciary's commitment to transparency.
            Grigaite & Abdelsayed LLC, attorneys for appellant
            (Shokry G. Abdelsayed, on the brief).

PER CURIAM

      Qualifying for "special immigrant juvenile" (SIJ) status under the

Immigration Act of 1990, as amended by the William Wilberforce Trafficking

Victims Protection Reauthorization Act of 2008, Pub. L. No.110-457, 122 Stat.

5044 (Trafficking Protection Act), provides "a form of immigration relief

permitting alien children to obtain lawful permanent residency and, eventually,

citizenship."   H.S.P. v. J.K., 223 N.J. 196, 200 (2015). A child residing in

New Jersey who seeks SIJ status must apply to a Superior Court judge for a

predicate order finding the child meets the statutory requirements. Ibid. The

child must then petition the United States Citizenship and Immigration

Services (Immigration Services) and demonstrate statutory eligibility.

      In this case, plaintiff L.A.P.H., on behalf of her child, applied for and

received from a Family Part judge a predicate order the child met the statutory

criteria for SIJ status. Immigration Services deemed the Family Part judge's

findings inadequate. The child filed a motion for an amendment to the first

order, and a different Family Part judge denied the motion and entered the

order from which this appeal is taken. We reverse and remand for further

proceedings.

                                                                         A-3938-18T2
                                      2
      In 2017, plaintiff commenced this action in the Family Part seeking

custody of her child and a predicate order under the Trafficking Protection Act

and its implementing regulation, 8 C.F.R. § 204.11(c), that would enable her

child, a non-citizen, to apply for SIJ status. A court deciding such applications

must make the following findings:

            (1) The juvenile is under the age of 21 and is
            unmarried;

            (2) The juvenile is dependent on the court or has been
            placed under the custody of an agency or an individual
            appointed by the court;

            (3) The "juvenile court" has jurisdiction under state
            law to make judicial determinations about the custody
            and care of juveniles;

            (4) That reunification with one or both of the
            juvenile's parents is not viable due to abuse, neglect,
            or abandonment or a similar basis under State law; and

            (5) It is not in the "best interest" of the juvenile to be
            returned to his parents' previous country of nationality
            or country of last habitual residence within the
            meaning of 8 U.S.C.A. §1101(a)(27)(J)(ii). . . .

            [H.S.P., 223 N.J. at 219 (citing In re Dany G., 223
Md. App. 707 (Md. Ct. Spec. App. 2015)).]

When making these findings, the court is to apply New Jersey law. Id. at 212.

      The Family Part judge who heard plaintiff's initial application found the

child, a citizen and national of Guatemala, was an unmarried, unemancipated

                                                                         A-3938-18T2
                                       3
minor under the age of twenty-one.         The judge noted New Jersey law

authorized the court to make judicial determinations about custody and care of

juveniles. The judge declared the child dependent on the Superior Court of

New Jersey. Based on the evidence before him, the judge determined that it

was not in the best interest of the child to be returned to the country of origin

and of last habitual residence, Guatemala, because there was no one in

Guatemala to support and care for the child, the child's father and numerous

family and friends having been killed as the result of pervasive gang violence. 2

      Significant to this appeal, the court made "no findings as to abuse and

neglect [because] reunification is otherwise impossible because the minor's

father is deceased." The court granted sole physical and residential custody of


2
  The longstanding violence in Guatemala during the period that included the
time of the father's death is well known. "Following the official end of
Guatemala's 36-year-long armed conflict in 1996," widespread social and
economic violence by youth gangs and other groups had become the norm.
Alisa Winton, Youth, gangs and violence: Analysing the Social and spatial
mobility of young people in Guatemala City, CHILDREN'S GEOGRAPHIES
3:2                      167,                    170                     (2005),
https://www.tandfonline.com/doi/full/10.1080/14733280500161537
"Incredibly, the death rate in Guatemala is now higher than it was for much of
the civil war. . . . Between 2000 and 2009, the number of killings rose steadily,
ultimately reaching sixty-four hundred. . . . In 2009, fewer civilians were
reported killed in the war zone of Iraq than were shot, stabbed, or beaten to
death in Guatemala." David Gran, A Murder Foretold: Unravelling the
ultimate political conspiracy, The New Yorker, (March 28, 2011)
https://www.newyorker.com/magazine/2011/04/04/a-murder-foretold.
                                                                        A-3938-18T2
                                       4
the child to plaintiff after determining it was in the child's best interest to

remain outside Guatemala in the care and custody of plaintiff, the child's

mother.

      In September 2017, after the Family Part judge entered his order,

plaintiff submitted a Form I-360 application to Immigration Services for SIJ

status for her child.   Immigration Services found the Family Part order

inadequate. Specifically, Immigration Services deemed the Family Part Order

insufficient because "it does not show that reunification with one or both of

your parents is not viable due to abuse, neglect, abandonment, or a similar

basis under state law." Citing the Family Part's order expressly declining to

make such findings, Immigration Services advised plaintiff and her child:

            Please provide a copy of a juvenile court order
            declaring that: 1) you are dependent on the court or
            under custody of an agency or department of the state,
            or an individual entity appointed by the court; 2)
            reunification with one or both of your parents is not
            viable due to abuse, neglect, abandonment, or a
            similar basis under state law; and 3) it would not be in
            your best interest to be returned to your or your
            parent's country of nationality or last habitual
            residence.

      In response, plaintiff and her child filed a motion in the Family Part

seeking an amendment to the previous order.         After determining he was

authorized to hear the motion by Rule 4:50, which sets forth circumstances

                                                                       A-3938-18T2
                                      5
under which a court may relieve a party from a final judgment or order, the

second Family Part judge denied the motion "because death alone does not

equate to abandonment under New Jersey law." The judge found that the

father's murder was not a willful forsaking of the child, a requisite for

abandonment under New Jersey law. Plaintiff filed this appeal.

     On appeal, plaintiff raises a single point:

           THE CHILD IN THIS CASE QUALIFIES FOR
           RELIEF ON THE GROUNDS OF ABANDONMENT
           OR OTHER SIMILAR BASIS UNDER NEW
           JERSEY LAW.

     Our review of "[f]inal determinations made by the trial court sitting in a

non-jury case [is] limited and well-established[.]" Seidman v. Clifton Sav.

Bank, 205 N.J. 150, 169 (2011). The court's findings of fact are "binding on

appeal when supported by adequate, substantial, credible evidence." Cesare v.

Cesare, 154 N.J. 394, 411-12 (1998).        If a trial court's findings are not

supported by adequate, substantial, credible evidence, and resolution of a

critical issue requires a more complete record, a remand for the development

of the record is appropriate. See In re Decision on CAA 47-2007, 209 N.J.
335, 337 (2009) (citing State v. Moore, 180 N.J. 459, 460 (2004)). A trial

judge's "interpretation of the law and the legal consequences that flow from



                                                                       A-3938-18T2
                                      6
established facts are not entitled to any special deference." Manalapan Realty

v. Twp. Comm., 140 N.J. 366, 378 (1995).

      Here, the trial court's determination that death alone does not equate to

abandonment under New Jersey does not settle the question of whether

reunification with the father is not possible due to abuse, neglect,

abandonment, or a similar basis. That question cannot be adequately answered

based on the inadequate record before us.         The record is devoid of any

evidence surrounding the father's death, aside from the brief mention it was

due to "pervasive gang violence." We do not know from the record before us,

for example, whether the father was an active participant in a gang, engaged in

illegal activity, and was perhaps killed during gang warfare, or whether he was

an innocent victim. The details are important to the ultimate determination.

      The term "abandonment" is statutorily defined:

            Abandonment of a child shall consist in any of the
            following acts by anyone having the custody or
            control of the child: (a) willfully forsaking a child; (b)
            failing to care for and keep the control and custody of
            a child so that the child shall be exposed to physical or
            moral risk without proper and sufficient protection; (c)
            failing to care for and keep the control and custody of
            a child so that the child shall be liable to be supported
            and maintained at the expense of the public, or by
            child caring societies or private persons not legally
            chargeable with its or their care, custody and control.


                                                                         A-3938-18T2
                                       7
            [N.J.S.A. 9:6-1.]

      Evident from the statutory language is that the term abandonment is

broader than willfully forsaking the child. Moreover, the findings a Family

Court must make when considering an SIJ-related matter include whether

reunification with the father is not possible due to abuse, neglect,

abandonment, or a similar basis.

      The phrase "or a similar basis" adds breadth to the inquiry. In that

regard, N.J.S.A. 9:2-9, entitled "Parents or custodian of child unfit; action in

Superior Court, Chancery Division, Family Part," provides:

            When the parents of any minor child or the parent or
            other person having the actual care and custody of any
            minor child are grossly immoral or unfit to be
            intrusted with the care and education of such child, or
            shall neglect to provide the child with proper
            protection, maintenance and education, or are of such
            vicious, careless or dissolute habits as to endanger the
            welfare of the child or make the child a public charge,
            or likely to become a public charge; or when the
            parents of any minor child are dead or cannot be
            found, and there is no other person, legal guardian or
            agency exercising custody over such child; it shall be
            lawful for any person interested in the welfare of such
            child to institute an action in the Superior Court,
            Chancery Division, Family Part, in the county where
            such minor child is residing, for the purpose of having
            the child brought before the court, and for the further
            relief provided by this chapter. The court may
            proceed in the action in a summary manner or
            otherwise.

                                                                       A-3938-18T2
                                      8
         That the declaration, "death alone does not equate to abandonment," is

too narrow a focus is illustrated by the hypothetical death of a father who

commits suicide.       Has he neglected or abandoned his children, willfully

forsaken them, failed to care for and keep control and custody of them so that

they shall be liable to be supported and maintained at the expense of the

public, or by child caring societies or private persons not legally chargeable

with their care, custody and control?

         Obviously, the case before us does not involve suicide. Yet, if plaintiff's

child's father knowingly and actively participated in gang activity marked by

pervasive violence, particularly violent activity that exposed him to a high risk

of serious injury or death, he may well have failed to care for and keep control

and custody of the child so that the child shall be liable to be supported and

maintained at the expense of the public; or perhaps failed to care for and keep

the control and custody of the child so that the child shall be exposed to

physical or moral risk without proper and sufficient protection; or, perhaps

more significant,      prevented reunification due to conduct having a similar

basis.

         These inquiries cannot be answered based on the record before us. That

is not the fault of the Family Part judge, considering the record before him.


                                                                           A-3938-18T2
                                         9
The record before us is scant, as we presume it was in the Family Part.

Perhaps there is something in the trial record, not included in the appellate

record, that demonstrates the father's homicide was nothing more than the

profoundly tragic murder of an innocent man. However, given the conceivably

unimaginable consequences that may flow from the Family Part fact-finding,

we deem it appropriate to remand this matter so that the child has the

opportunity to develop an appropriate record on which to make the case for SIJ

status. Cf. In re Decision on CAA 47-2007, 209 N.J. at 337.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                      A-3938-18T2
                                     10